DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 states “[t]he stack assembly of claim 17”, but claim 17 cannot depend from itself.  Based on the limitations in claim 17 regarding the third layer, it appears Applicant intended to claim the stack assembly of claim 16, and the claim will interpreted as such; see also Applicant’s specification [0013].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 12, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2016/0002103) in view of Bayne et al. (US 2011/0165393).
Regarding claims 1, 12 and 20, Wang discloses a chemically toughened flexible glass that has a thickness of less than 500 microns and a surface compressive layer with a depth of at most 30 microns wherein the compressive stress is less than 700 MPa, see abstract and Tables 2 & 4.  Additionally, the reference discloses the glass can be laminated with polymer materials to form a protective film with the polymer selected from a group that includes PET and PMMA [0023 & 0118].  The lamination method includes direct laminating the glass sheet with a polymer material film with or without adhesives [0122].  The reference further discloses adhesion methods using bonding with adhesives such as OCA [0126].  As such, it would have been obvious to one of 
The reference, however, fails to disclose that the compressive stress region comprises a maximum flaw size of 5 microns or less, of 2.5 microns or less and 0.4 microns or less.
Bayne discloses an impact-damage-resistant glass sheet comprising an etched surface in combination with a tempering surface compression layer wherein the glass sheet exhibits a high standardized ball drop failure height and a high flexural modulus of rupture strength, useful to provide damage-resistant thin glass cover sheets, see abstract and [0009].  Additionally, the reference discloses that the glass sheet to be tempered and etched is pre-selected to have at least one surface substantially free of surface flaws with a depth greater than about 2 microns [0018 & 0053].  The reference further discloses that such sheets can continuously provide high flexural strengths, see Fig. 4 and [0052-0053].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the glass of Wang to have a flaw depth of 2 microns or less in order to provide a strengthened thin glass sheet that exhibits high resistance to flexural strain and impact damage, see Bayne [0003] and MPEP 2144.05 I.
	The references do not specifically disclose the claimed absence of failure, puncture resistance, pencil hardness and neutral axis location.  However, given the similar compressive stress profile, thickness, composition and flaw size between the disclosed glass laminate and the claimed glass assembly, it is expected the disclosed 
	Regarding claim 3, Wang discloses examples of ultrathin glass with compressive values within the claimed ranges, see Table 4.
	Regarding claim 4, Wang discloses examples of ultrathin glass wherein the depth of compression is less than one third of the thickness of the glass, see Table 4.
	Regarding claims 6 & 7, the reference discloses the polymer as selected from a group consisting of PET or PMMA [0118].
Regarding claim 8, it is expected that the polymer material laminated to the glass in Wang will have a lower elastic modulus than the glass layer given the similar properties between the disclosed glass and claimed glass and given the reference discloses the polymer material as having a similar composition and thickness as disclosed in Applicant’s abstract; see Wang [0118].
Regarding claims 14 and 15, the reference discloses that the glass has a thickness from 10 microns 500 microns [0079]; see MPEP 2144.05 I regarding overlapping ranges.
Regarding claim 16, the reference discloses applying conductive coatings to one or both sides of the ultrathin glass sheets [0111 & 0112].
Regarding claim 18, the lamination of glass and polymer has a thickness less than 500 microns with the ratio of thickness of a polymer material to that of glass as less than 200% [0118].  As such, the reference is considered to render obvious the claimed 
Regarding claim 19, although the reference does not specifically disclose the thickness of the adhesive, given the reference discloses the lamination of a glass and a polymer has a thickness of less than 100 microns, the reference is considered to render obvious an adhesive thickness within the claimed range [0118 & 0122]; see MPEP 2144.05 I.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0002103) in view of Bayne (US 2011/0165393) as applied to claim 1 above, and in further view of Ishimaru et al. (US 2015/0147538).
	Wang in view of Bayne discloses the chemically strengthened ultrathin glass of claim 1, see above discussion.
	The references do not specifically disclose the edge portion as chemically strengthened and as having a compressive stress of at least about 100 MPa.
	Ishimaru discloses a chemically strengthened glass sheet wherein a compressive stress of 800 MPa or more is formed in the edge of the sheet, see abstract, Fig. 1 and [0141].
	It would have been obvious to one of ordinary skill in the art at the time of the invention for the edge surface of Wang to comprise a compressive stress in to improve the damage resistance of the glass sheet; see Ishimaru [0027]. 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2016/0002103) in view of Bayne (US 2011/0165393) as applied to claim 1 above, and further in view of Starry et al. (US 2005/0228152).
Wang in view of Bayne discloses the chemically strengthened ultrathin glass of claim 1, see above discussion.
	Wang further discloses one or two surfaces of the ultrathin glass as having an antiglare function [0023].  Neither reference, however, discloses a third layer comprising amorphous fluorocarbons.
	Starry discloses an anti-reflective coating for an optical substrate with the coating as an amorphous fluoropolymer, see abstract.  Additionally, the reference discloses the coating as having good adhesion properties and as durable, uniform and void-free [0009].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide an antiglare function in Wang using the amorphous fluorocarbon coating of Starry as a known anti-reflective coating that has good adhesion properties and is durable, uniform and void-free.
Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that Wang fails to disclose, teach or suggest at least a second layer coupled to the second primary surface of the glass layer comprising at least one of PET or PMMA and configured to shift the neutral axis.  According to Applicant, while Wang teaches that the glass can be laminated to polymer 
As discussed above, Wang discloses an ultrathin glass can be laminated with polymer materials to form a protective film with the polymer selected from a group that includes PET and PMMA [0023 & 0118].  While Applicant is correct that the reference discloses both sides of the glass are laminated with polymer materials, Examiner notes that the reference states that the triply structure is “one embodiment.”  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments; see MPEP 2123 I.  Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; see MPEP 2123 II.  Given the reference discloses that “in one embodiment, both sides of the glass are laminated with polymer materials,” it is also considered to disclose only one side of the glass being laminated with a polymer materials; see also Wang Examples 5-7.  Lastly, while Applicant is correct that Wang in view of Bayne does not specifically disclose a shift in the neutral axis, given the similar compressive stress profile, thickness, composition and 
Regarding the bend radius, Applicant argues that the disclosure of Wang of less than 50 mm is not sufficient to support an obvious rejection regarding the claimed range of from about 3 mm to about 10 mm.  Applicant cites MPEP 2144.05 I (citing 2144.08) for stating that “if a reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of species when the prior art broadly discloses a genus.”  According to Applicant, the teaching of Wang should be analyzed under MPEP 2144.08 since the Office acknowledges that “Wang does not teach the claimed range with sufficient specificity” and because the range is extremely broad.  Applicant provides analysis of the four factors in 2144.08 I, and based on the evidence as a whole, Applicant determines that the range in Wang does not render obvious the claimed range.  Further, Applicant argues that Bayne does not cure the deficiencies.  Examiner respectfully disagrees.
Overlapping ranges are considered a prima facie case of obviousness, absent a showing of criticality or a showing that the prior art teaches away from the claimed range; see MPEP 2144.05.  In order to establish criticality (unexpected results over a claimed range), Applicant should compare a sufficient number of tests both inside and outside the claimed range, which Applicant has not done; see MPEP 716.02(d) II. 
Lastly, Applicant argues that the remaining claims rejected under 35 U.S.C. 103 as well as the newly added claims are distinguished from Wang in view of Bayne (and Ishimaru for claim 5) for at least the above reasons.  Given that Examiner maintains the position that the rejection of claim 1 under 35 U.S.C. 103 over Wang in view of Bayne is proper, Examiner respectfully disagrees.
For the above reasons, the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/           Primary Examiner, Art Unit 1783